HonorableJamerE. xilday
 amator, Motor Ttinrrportationmvision
 Railroad ctommisd~n OP TOZWI
 Austin, Texas

  Dear Sir:                           opinion No. 0445
                                      Be: Ths vulidity of the anti-pa88
                                      provisions of senate Bill 427, 46th
                                      Iwgishtum,'~andthe applicability
                                      of the anti-@&S8 statutes to QIp1Oy888
                                      ,of th.8Railroad Ceamission of Texas.

        We hpvu your letter of A&.ast 26, 1939, in which yoUaSk our opinion
  with rsfemnoe~toths Pati+88     provisions of the depvtmental appropriatio8
  bill, beiag Senate Bill No* 427, passed by the 46th Legislatum,and also
  with r8fsmno8 to the a~lioab$lity'of the-anti-pass 8tatIA88~ in g8nsral to
  anploy    of the Railroad oommi8sioa of Texas.

         Your,eighth and ninth qu88tions relate to the oon+itutionslity of
  the prOviSiOn of the deprtm8wtal appmpriatiom bill prohibiting 8xy state
  anployee fraanraoeiving 8my psees or uther ftinklag pritilages fnm ay
  transportation ~omp8ny. You a8k ia substance whether this provisioa of the
  appropriation Id11 is valid in visaof the caption of the bill and in viarr
  of the constitutional provision that no bill shall oonWn more than on8
  subject, which shall be expressed in its title. The88 qusstioan .till b8
  answwed first, baoausa w8 believe that the angvws to these questions will
  x&e it uaneoessaryto aasm8r other questions which you hav8 asked in your
  latter.

        The a&-pass  provisions of Ssllat8Bill 427 arcfound     in Se&ion   2(f)
  (5), tiioh mads a8 follow8a.

         "Exoept as otherwise author&tad by statute, no State enploy   shall :,
   r808ive or us8 any pa8888 or other franking privlleg88 from 8mytraasport&
   tier agtioy, slid8ny spaploy offending shall b8 inrmediatsly disoharg9,di'
  The f8ot that any tnnsport&io%    agwoy kntiingly 8xtsIadspas888 or oth8r
  franl&ng privilegss to any State ~ployss sh8ll o~onstitutesufficiwt grounds
   upoawhioh the right of paid tmnsportation oompuyto     do business iathin
*'State OPIIbs forfeifsd, and the Attorney General is hereby directed to in-
   stituts proper pn308Oding8 to opncsl said right of NY transportation ag8noy
   so offending."

        The oap&on   to S8aata Bill No. 427 reads as,follows:
 Hon. James E.I[ildny-Page   2 (C-445)


      *An Act making appropriations for the support aad maintenanoe'of the
exsoutive cmd adndniptrative departnWmt8 aad agenoiss.of the State COVW?A-
ment for the two year period beginriingSeptmkr   1, 1939, and smding August
31, 1941, and for oth8r purposes; and declaring it unlawful for p8rso~i
8mplooyed in themvsral departments to srgage in political oa81p&gas relating
to elsction or r88leoticm of any mdidate   oi candidates for the head of suoh
departmrt and any pulaio offioe and pmsoribing prooedum for maoval of suoh
amployees: and mplcingit lulawful to us8 any State-omd   autamoMle in oon-
neotion with say 08mlmiga relating to pay m8asur88 ia whiohthe particular
deprtm8nt bywhioh the smploy88 is dir8atly inter88ted sad/or ia behalf of
ths eleotioa or reelection of say persoa a8 th8 head of suoh departmats; and
prescribing prooedur8 and penalties for violation of this &t; and pmsorib-
ing oertain other lagulatioas aad restricfions in raspeat;tothe appropriations
mad8 herein,and deolariag an emsrgmay.*

       It is plalr from a mading of the &ion     &at it makes no rsferenoe to
 the fast ihat ths Ml1 oontniur q    prohildtion agahst the r&aipt or us8 of
 aqp ~888s or franking priv%leges bgrany stati ~pploy88~ W noti     is piv8a in
 the caption that th.8bill 00~~8 any Suoh subjeat. U8 belieoa therefore that
 this portion ofthe~bill is clearly in +iiol&titiof th8 provisions of Artiole
 S, Section 35 of the Con8titution of Texas which reads as follow8r

       '&so. 35. No bill, (except general appropriation Mlls,rhioh may 8e
 bra88 the vnriou8 s~bjeots cud aooourrts, for and on aooount of whiohmonsys
 ax-8approptiat8d) shall oontaim more than om subjeot, whioh shall 'beexpressed
 ia it8 title. But if 8xy subjeot shall-     Qnbraoed in an a&t,whioh shall not
 be expressed in the title, such act shall. be void only a8 to 80 much thereof,
 as sftallnot be 80 expresssd,8

         Sims the title or oaptioa of th8 bill faila to giv8 rea8onabls notioe
 that it ooxkims provision8 relating to the Rlbjsot of the prqhibition of free
 pesses to 8tat8 amploy808, the,Mll is void ia 80 far a8 it relates to th8
 8Ubjeat   not Ow98Sed  in the title. De Silti) V. State, 06 Tex. Cr. B. 634,
 229 S.H. 542; Arnold v. Leonard, 114 T8xe 635, 273 S.W. 799.

       The anti-p888 provQioa8 Ofti appropriation bill do not ooastituts a
 rqgnlation of the manner im whioh the 8101~8
                                            appropriated thereia shall b8 8x-
 pen&d.   If oonstru6d a8 am implied tiendmslf of the'gkerP1 statutes prohib-
 iting th8 issu~ce  of free passes %y tr8xaportatio8 sigenoies,said provisions
 would bs invalid sinne a g8;ewrallawmay8otlm    Pmsrdedby~provisions of a gen-
 eral appropriation bill. See State v. Steels, 57 T8x. 200; Linda v. Findley;
 92 Tew. 451.

       You are thW8for8 advised that it i8 our OpitiiOithat th8 NtiLppSS pro-
 tisions of Ssnat8 Bill Noor427 am unColl8titutionaload of no fores and sffset.

       Siace your qu88tions nmbers three Pnd fivu ?elate to a oomstauotion of
'The anti-pass provisions of S8nat8 Bill No. 427, on the aosw8ption of their
 validity, and sin88 the88 provisions ar8 in our opinion invalid, it till not
 be necessary for us to answer these questions.

       The remetiing questions in your letter relate to the construction of
 the anti-pass statutes in general, and oall for a oonstruotion of the oivil
 Hoit James E. Kilday - Page 3 (O-445)



 and penal statutes, aside from the provisions of Senate Sill 427* Ia your
 first question you a8k in substance whether the anti-pass statutes dsaouxos
 the giving Of PpSSOS by bu8 line, whethsr opsrated ‘trJr
                                                        indivdualn, partner-
 ships, or corporations.

       The 01~11 statutes relating to the givixg of free passes ar8 articles
 4005 through 4015; ilWhSiW,   of the Rsvissd Civil Statutss. The pexal statutes
 covering this subjeot are Articles 1651 through 1666s of the Porn1 Cods*

      Artiole 4005 of the Revised Civil Statutes provides in pm-t as follows:

        "No steam or elsotrio railway compauy, street railway oompany, imterur-
 baa raI1wsy oompany or other chartered trsusportation oompaxy, express compauy,
 sleepixg oar oompauy, telegraph oompauy, telephoue oompauy, or person or &ssoc-
 iatica of persons operating the 8am8, nor aqr reoeiver or ler8se thereof, nor
 any officer, agent, or smployes or reoeiwr of may suoh aompuy in this State
 shall howingly haul or oarry auy propsrty free of charge, or give or grant to
 any person, firm or corporation of prsoms a free pass, .frank,privilege or
 substitute for pay or a subterfuge *ioh   is used or which is given to bs used
 instead of the regular fare or rate of transportation or any authority or per-
 mit &atsoever to travel or to pass or oonwy or tramsport any person or prop
 arty free, nor sell any transportation for anything except money, or for any
 greater or less rate than in ohsrged all persons under the ssxm conditions,
 over an7 railway ortraasportatlon lines or part of lines inthis State; s

      Your question xnusberoas may be subdivided'into tm questicmsc Pi&,
whether &tiole 4006 applies to a motor bus linersand seoond; whether said
Artiole applies to ~dividuals and partnarships a8 well.as to oorporations.

       Artiole 4005 expre8sly prohibits the giving of sny free psl'to be used
 instead of the regular far8 or rate of trak%spoI%atiO8soYe+ say rail-   or
 transportation lines or part of line in this State*' It is our opinion that
 this provision alearly means that free passes shall.aot be graated by any
 traaspertation agenoy, inoluding motor bus line8 as well as railways.

       Artiole 4005 provides in part that "no steam or eleotrio railwsy ouu-
 pany, strest railway oompsny, interurban railway compsnyor other chartered
 transportation canpsny . . . or person or assooiation of persoas operating
 the sax&s"shall give free passes. Ia.our opinion this lsnguage was intended
 to aovsr.all transportation agenoies operating under oertifioatss or psrmit8
 of authority of any kiad frau ths State of Texas, whether suohtranspcrtation
 agsnoies are owned and opsrated by individual8, assboiations, partnerships, or
 oorporations. The word soompanys doss not necessarily mean "oorporation."
.;n the case of Rills v. State, 23 Tax. 295, the SuprconeCourt said:

       "The word oompany,is ens of various and very ac#aprshensivssignification,
 and, standing alone, conveys no very definite idsa. It applies to persons act-
 ing together for the,prosecution of small or great enterprisas."
 Hon. James E. gilday - Page 4 (O-445)



       In 16 C.J. 5. 647 it is said with reference totthe word "oomponys that,
'khile frequently and properly used to deaota a oorporation, or.an inoorporat-
.ed association, it does not neoessarily involve that idea either in common
speech or at law;".

       The uss of the word "chartered" does not requirs a construction that ths
 statute applies only to corporations. Ths word soharter" is properly used to
 describe any osrtifioates of authority issusd l.y.agoverning body* See 14 C.
 J. S. 560.  It is thsrefors our opinion that Artiole 4005 of the Revised Civil
 Statutes should ba interpreted to apply to any trsnsportation agsnoy operating
 under permit or oertifioats of authority framthe Stats of Texas or any gcven-
 meatal department or OOmsLiSSiOn,8nd that it should not be limited merely to
 oorporations.

       In your question mmbsr tws, you ask whether it 3s necessary as a oondi-
 tion for one of the asployees of the Railroad Canmission to ride on a free pass
 on a bus that he be protested by a speoifio statutory authorization or whether
 he may rids on a bus pass if ths existing s&i-pP86 statutes ars silent a8 to
 him.

       Article 4006, supra quoted above, oontains a genersl prohibition against
 the granting of free passes. Article 1661 of thd Fenal Cods prohibits in gea-
 Oral the issusncs of sny frss PpsS by sny offioer.or agent of a trsnsportation
 agenay. Article 1655 of the Penal Code provides as follows:

       @Any person, other than the persons excepted by law, who uses such free
 ticket, free pass, or free transportation, frsnk or privilege over any railway
 or other trsnsportation line or sleepdng or express oar, telegraph or telephone
 line mentioned 3n the pmoediag articles of this ohapter, for any distsnoe under
 the watrol and operation of either of said ouinpaniasor under their authorify,
 or shall knowingly or wilfully by any msms or d%siss whatsoewr obtaia, use,
 or enjoy frcanany such oompany a less fars or ratethan is chargad, dsmanded,
 oolleoted or reoaived by any suoh mmpsny from 8ny other persoa, fins, lsscoia-
 tion of persons or corporations for doing for him, them or it, a like servioa,
 if the trprsportation or sexvies is of a like kind oftraffio or service under
 substwrtially similar oiroumstanoes and conditions, such parsan or such offdoer
 or agent who acts for such oorporttior or oamppqr thus favored, shall bs Pined
 not less than one huudred nor mars than one thousand dollars."

       Article 4006 of the Bevised Civil Statutes sets forth a long list of
 persons to whom free passes may be granted. It is cur opinion that it nas the
 intention of the Lsgislature to prohibit ths granting or use of free passes
 exoept astto oertain specified olasses of persons, and that unless there is
,speoial statutory authoriaatiom allowing a person to ride on a frse pass, the
 granting of a frse pass to suoh person or ths use of a free pass by himwould
 be a violation of ths law.

       Your fourth and sixth question8 may be grouped together. In these guss-
 tions you ask in substsuos whether the Railroad Cmumission may designate its
 smployses as %mspeotorss in order that th~maytske     advantage of the exoep
 tions provided la Article 4OC6, supra, which provides, in part, is follows:
     .     l                                             .y.




 Hun. James E. Kilday - Page 5 (O-445)



       "The pmoeding artiols Shall not bs held to prevent any stesm or else-
 triot interurban railway, telegraph oanpa~ or chartered transportation oom-
 pany or sleeping oar ocssm   or the receivera or lessees thereof or persons
 operating sams or the offioers, or agents a~ emnloyees thereof from granting
 or exohauging free passes or free transportation, franks,privileges, substi-
 tute* for pay, or other thing prohibited by the various provisions of the pre-
 ceding artiola to uy of the following nsmed perSOa81 . a . State Railroad
 Cavnissioaers~ Seoretary of the Railroad Commls8ion; Engineer of the Railroad
 Ccemni*sion:Inspsotor of fhs Railroad cammission; Auditor of the Railroad
 Ccunsissioa;. . .s

       Tb find no statutory    definition of the word "inspeotor.* Dider Article
 10, Section 1, of the Revised Civil Statutes, the ?ordinary significations
 should bs applied to ti* word "iaspsotor." WCJ further believe that it was not
 the intention of the legislature tc'limit.the right to rsoeivs free psses    to
 on iaspsotor, sinoe under Article 10, Seotion 4 of the Rsvised Civil Statutes,
 "The singular snd plural nwnber shall each include the other, unless otherwise
 expressly provided.' It is our opinion that the ccllrnis8ion may by its order
 designate smploy*e*.to perfonsths duties usually perfolmu'bleby an iaspeotor,
 in the ordinary signifioation of that mrd, and that such psrsons, while in the
 aotual exercise of their offioial duties as such~would be -titled to some
 under the exoeptioa stated in Artiole 4006, supra. It is our further opinion
 that persons who do not lotually psrform the duties of an inspector, could mot
 claim to come within the said exoeptioain Article 4006. Referring speoifioal-
 ly to your sixth question, w8 do not think that the Ccmmdssior, merely ly des-
 ignating exmniwrs,   mpi%er*,     the direotor, or others as inspeotor* and
 assigning to them duties usually performable by an inspsotor, could over ocmm
 the PrOViSiollS Of the anti-pI8* StatIltOS. Wb think that before a person so
 appointed could oone within the exoeption~ia Art1018 4006, such appointmat
 and assignmsat must be mad* by the Railroad Conssissioafor the aotual purpose
 of having suoh personpsrfons the dutibs of an'inspeotor, and such person mumt
 reallyperform suoh dutiss. In othertwords, the appointment and assignment
 mu&not    be a subterfuge, mad* forth* purpoee of overcomiagthe provi*ions of
 the anti-pass statutes, but must bs made for the real purpose of having the
 appointee perform the duties of u inspeotor*

       In your awe&h question, you a8k whether it is a penal offense for an
 smployee or offioer of the Rotor Trsnsportation Division of the Railroad Cus-
 mission of Texas, other than those speoifioally namsd in the anti-pass statute
 as being personswho may ride on passes, to ride on a pass andths extent of the
 pe=lty*

        &tiole 1655 of the Penal Qde, quoted above, provides   that any peraoa,
.sth*r than those exsepted by law, who us*8 aw free pass, shall bs fined aot
  less than #lOC nor mom  than $1000. It is our opinion that this otatuto rl.oar-
  ly provides that persons who uss passss without coming under the exceptions
  provided for in Article 4006 of the Revised Civil Statutes, shall be guilty of
  a criminal offense and fined in the smount stated.
                  I.


                                                                   -   .   -




Hcm.Jams     E.ICilday -Page   6 (0445)




                                          very truly yours

                                          ATTORNEY QENERAL OF TEXA6

                                          By /s/Jams   P. Em-t

                                                       James P. Hart
                                                            A6SISTmT

JFHtAUbegw

AFPROVED SEP 2, 1939
/s/Gerald C. Mann
ATTORNEY GEIWAL OF TEXA6                          APPROVED
                                              Opl.nionCamuittae
                                                  ByBXB
                                                  Chainwx